                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


United States of America,

                          Plaintiff,    Case No. 15-cr-20040-03

v.                                      Judith E. Levy
                                        United States District Judge
Gregory A. Johnson,
                                        Mag. Judge Elizabeth A. Stafford
                          Defendant.

________________________________/

OPINION AND ORDER DENYING MOTION FOR CERTIFICATE
              OF APPEALABILITY [211]


     I.     Background

          On November 14, 2016, petitioner Gregory Johnson entered into a

Rule 11 plea agreement. (Dkt. 113.) Petitioner pleaded guilty to Counts

One and Three in the indictment. Count One, conspiracy to possess with

intent to distribute a controlled substance, specifically, 1,0000 kilograms

or more of a substance containing a detectable amount of marijuana, has

a mandatory minimum penalty of 120 months’ imprisonment. Count

Three, conspiracy to launder money instruments, has a maximum
penalty of twenty years and a fine. Petitioner was sentenced on April 6,

2017, to the mandatory minimum of 120 months. (Dkt. 166 at 2.)

      On April 6, 2018, petitioner filed a motion to vacate his sentence

under 28 U.S.C. § 2255. (Dkt. 201). Motions brought under § 2255 must

challenge the constitutionality of the sentence. United States v. Jalili,

925 F.2d 889, 893–94 (6th Cir. 1991). “To warrant relief under section

2255, a petitioner must demonstrate the existence of an error of

constitutional magnitude which had a substantial and injurious effect or

influence on the guilty plea or the jury's verdict.” Griffin v. United States,

330 F.3d 733, 736 (6th Cir. 2003).

      Petitioner argues that his sentence should be vacated because his

counsel’s performance was so deficient as to violate his Sixth Amendment

right to effective assistance of counsel. (Id.) Specifically, he argued that

his counsel erred by failing to object to the amount of illegal substance

used to calculate his base level offense under the sentencing guidelines.

(Id.) If the illegal substance amount had been properly challenged before

sentencing, he argues, he would have received a lesser sentence.

      The Court denied petitioner’s § 2255 motion to vacate on August 30,

2018. (Dkt. 206.) Petitioner expressly adopted the amount of the illegal


                                      2
substances in his Rule 11 plea agreement. His mandatory 120-month

minimum sentence flowed from the drug quantity he voluntary adopted

in his Rule 11 plea agreement. Thus, without reaching the question of

petitioner’s counsel’s performance, petitioner could not show a

reasonable probability that the result of the sentencing proceeding would

have been different had counsel performed better.

         Petitioner now moves for a Certificate of Appealability (“COA”).1

(Dkt. 211.) In this motion, petitioner argues his counsel should have

objected to inaccurate information contained in his pre-sentence report,

specifically, the amount of drugs seized by law enforcement. He argues

that the Court should have held an evidentiary hearing on his level of

participation and the scope of his involvement in the conspiracy before

sentencing. Finally, he argues that but for his counsel’s failure to object

to the quantity of 10,000 kg or more of marijuana, he would not have had

a mandatory 120-month sentence. For the reasons set forth below, this

argument is not persuasive.

   II.       Applicable Law



         The motion was entered on October 26, 2018 (Dkt. 211), thus petitioner timely
         1

filed his motion within the 60-day appeal period from the denial of a § 2255 motion.
See FED. R. APP. P. 4(a)(1)(B).
                                          3
      Under § 2253(c)(1) of the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), there can be no appeal from a final order

in a § 2255 proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1), and see Fed. R. App. P. 22(b) (“. .

. in a 28 U.S.C. § 2255 proceeding, the applicant cannot take an appeal

unless a circuit justice, or a circuit or district judge issues a certificate of

appealability under 28 U.S.C. §2253(c).”).

      A court may issue a COA “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). The “substantial showing of the denial of a constitutional

right” standard is met when “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (internal quotations omitted). Thus where, as here,2 the district

court rejected a § 2255(c) movant’s constitutional claims on the merits,




      2The Court denied petitioner’s motion on its merits. (Dkt. 208.) Specifically,
the Court ruled that petitioner’s argument that his counsel should have argued a
lower base level punishment during sentencing, where the sentence imposed was
mandatory under a Rule 11 plea agreement, was futile.
                                         4
the showing required to satisfy issue a COA is straightforward: “The

petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or

wrong.” Id.

  III. Discussion

     Petitioner’s motion for a COA (Dkt. 211) is denied. Where the

underlying § 2255 motion was denied on its merits, the petitioner must

make a substantial showing that he was denied a constitutional right.

Miller-El, 537 U.S. at 336. The threshold question in this determination

is whether reasonable jurists would find the district court’s assessment

of the claims debatable or wrong. Id. at 337. Petitioner has failed to

advance any arguments in his motion for COA showing the Court’s

assessment of his § 2255 motion was debatable or wrong. Nor could a

reasonable jurist find that the Court’s mandatory sentence was debatable

or wrong. Thus, petitioner did not meet the threshold substantial

showing of the denial of a constitutional right required under § 2253(c)(2)

and a COA will not issue.




                                    5
  IV.   Conclusion

     For the reasons set forth above, the Court DENIES the Motion for

Certificate of Appealability.

     IT IS SO ORDERED.

Dated: December 20, 2018              s/Judith E. Levy
     Ann Arbor, Michigan              JUDITH E. LEVY
                                      United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 20, 2018.
                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  6
